Appeal from order sustaining order of certiorari and annulling a determination of the board of standards and appeals of the city of New York, denying an application for a variance, and granting the same in respect of certain property in Queens county. Order reversed on the law, with fifty dollars costs and disbursements, petitioner’s motion denied, respondents’ motion granted, and petition dismissed. There was no showing before the board of any facts constituting practical difficulties or unnecessary hardship within the meaning of section 21 of the Building Zone Resolution and adjudications thereunder. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur. '